Case 1:21-cv-00409-CCR Document 40 Filed 07/08/21 Page 1 of 6

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

JERRY GRADL MOTORS, INC., and LIFETIME
MOTOR CARS, INC., Individually and
On Behalf of All Others Similarly Situated,

Plaintiffs, PLAINTIFFS’ RICO CASE
V. STATEMENT
ACV AUCTIONS, INC., SUN CHEVROLET, INC.., Civil Action No. 21-CV-409

WHOLESALE CARS ONLINE.COM., L.L.C. d/b/a SUN
AUTO WAREHOUSE, WHOLESALE CARS ONLINE.COM,
L.L.C. d/bla SUN AUTO WAREHOUSE OF CORTLAND,
BRIAN M. MALCHAK, JOSEPH NEIMAN, GEORGE
CHAMOUN, DANIEL MAGNUSZEWSKI and

TODD J. CAPUTO

Defendants

 

Pursuant to Rule 9 of the Court’s Local Rules of Civil Procedure, the Plaintiffs
provide the following information in support of their RICO claims in the above-captioned
action. The Plaintiffs reserve the right to amend this Statement and/or change assertions

stated herein after the benefit of discovery.

1. The alleged unlawful conduct is a violation of 18 U.S.C. § 1962(c).

2. The following Defendants are the persons against whom RICO claims have been
asserted in this action (hereinafter the “RICO Defendants”): Joseph Neiman (“Neiman”),
George Chamoun (“Chamoun”), Daniel Magnuszewski (“Magnuszewski") and Todd J.
Caputo (“Caputo”). Defendant ACV Auctions, Inc. (“ACV”) is the RICO “enterprise” in this
action as that term is defined in 18 U.S.C. § 1961(4) and 1962. ACV offers an online
auction platform to enable used car dealers such as the Plaintiffs to view, bid upon and

purchase automobiles and other motor vehicles through an online auction. The alleged
Case 1:21-cv-00409-CCR Document 40 Filed 07/08/21 Page 2 of 6

misconduct is the RICO Defendants’ fraudulent scheme to cause shill bidding to be
improperly utilized on sales of Sun Auto’ vehicles being auctioned on the ACV online
auction platform.

3. Defendant Brian M. Malchak (“Malchak”) is an alleged wrongdoer other than the
RICO Defendants listed above. An ACV online auction lasts a maximum of twenty (20)
minutes. The software for the ACV auction platform allows the seller to establish the
minimum price (the “floor price”) at which the vehicle can be sold. If bidding reaches the
floor price the ACV auction software facilitates an automatic sale. Legitimate bidders are
unaware of the seller's floor price. On auctions involving the sale of Sun Auto vehicles,
the Sun Auto floor price was wrongfully disclosed to Malchak and that information was
used by Malchak to engage in shill bidding on auction sales of Sun Auto vehicles.

4. The instant case is a class action in which the Plaintiffs are lead plaintiffs and the
Plaintiffs and Class members are the victims of the alleged wrongdoing. Legitimate
bidders such as the Plaintiffs and potential Class members must outbid Malchak’s,
improper shill bids to be successful, which results in legitimate bidding to be “shilled up”
(i.e. to drive up the price) and legitimate bidders who are successful in bidding on Sun
Auto cars are injured because they pay more than they otherwise would for the vehicle
being purchased.

5. The following is a description of the pattern of racketeering activity alleged in the
RICO claim asserted in this action:

a) The alleged predicate acts consist of wire fraud in violation of 18 U.S.C. § 1343;

 

1 Defendants Sun Chevrolet inc, Wholesale Cars Online.com L.L.C. d/b/a Sun Auto Warehouse and Wholesale Cars
Online.com, L.L.C. d/b/a Sun Auto Warehouse of Cortland are hereinafter referred to collectively as “Sun Auto”.

2
Case 1:21-cv-00409-CCR Document 40 Filed 07/08/21 Page 3 of 6

b)

d)

Shill bidding on the ACV online auction platform necessarily entailed frequent
and repeated wire transmissions throughout the Class Period in this case
(January 2015 through June 2019) and the precise dates of such transmissions
relative to the sale of Sun Auto vehicles cannot be provided without access to
the books and records of ACV and Sun Auto;

By engaging in an intentional fraudulent scheme using shill bidding on the
internet to entice legitimate bidders such as the Plaintiffs and Class members
to bid on Sun Auto vehicles — which led to higher bids and higher prices paid
for Sun Auto vehicles — the RICO defendants violated U.S.C. § 1343. In
conjunction with Defendant Malchak, for the purpose of executing the scheme,
the RICO Defendants regularly transmitted, and caused to be transmitted by
means of wire communications in interstate commerce, writings, electronic data
and funds. The misleading and deceptive wire communications were made to
the Plaintiffs and potential Class members; discovery will be required to
determine the specific identity of the Class members who received fraudulent
wire communications;

Plaintiffs are not aware of any criminal convictions based on the predicate acts;
Plaintiffs are not aware of any judgments based on the predicate acts;

The RICO Defendants have used ACV to engage in an ongoing an continuous
practice of causing illegitimate bids to be placed on Sun Auto automobiles
through wire transmissions for the sole purpose of generating interest and use

the illusion of competitive bidding to raise the price of Sun Auto automobiles
Case 1:21-cv-00409-CCR Document 40 Filed 07/08/21 Page 4 of 6

being sold on the ACV online auction platform, and the foregoing constitutes a

pattern of “racketeering activity” as defined in 18 U.S.C § 1961(c);

g) The predicate acts of wire fraud alleged in this action were not isolated events,

but related acts aimed at the common goal of defrauding legitimate bidders

such as the Plaintiffs and Class members and each of the RICO Defendants

were common participants in the predicate acts.

6. The following is a description of the RICO “enterprise” in this action:

a)

b)

qd)

ACV is a corporation which is the RICO “enterprise” as that term is
defined in 18 U.S.C. § 1961(4) and 1962(c);

ACV has established an online auction platform and associated software
which is used by sellers of used automobiles to sell automobiles online
using an auction format;

Defendants Neiman, Chamoun and Magnuszewski are employed by
ACV; Chamoun is CEO, Neiman is “Chief Customer Success Officer “
and Magnuszewski is “Chief Technology Officer”;

As an investor in ACV and former owner of Sun Auto — ACV's largest
customer from 2016 to 2019 — Defendant Caputo is associated with
ACV.

The RICO Defendants are individuals who are separate from ACV (the
RICO “enterprise” in this case);

ACV has an ascertainable corporate structure which is separate and
distinct from the pattern of racketeering activity in which the RICO

Defendants have engaged;
Case 1:21-cv-00409-CCR Document 40 Filed 07/08/21 Page 5 of 6

g)

h)

j)

k)

The RICO Defendants use ACV’s online auction platform, associated
software, ACV personnel and data to engage in the pattern of
racketeering activity alleged in this case;

Since the shill bidding on auction sales of Sun Auto cars cause
legitimate bidders to pay more than they otherwise would for Sun Auto
vehicles sold using the ACV online auction platform, the excessive
amounts paid to Sun Auto result in higher fees paid to ACV;

Auction sales using the ACV online platform require use of the internet
and, therefore, shill bidding designed to create the illusion of competitive
bidding uses the wires to transmit misleading information and
necessarily adversely affects interstate commerce;

With regard to the violation of 18 U.S.C. 1962(c) alleged in this action,
whether the RICO Defendants are employed or associated with the
RICO enterprise and whether the same entity is both the liable “person”
and “enterprise” herein, please see Subparagraphs 6(c) and (d), above;
Shill bidding on Sun Auto vehicles caused legitimate bidders to bid more
than they otherwise would without the shill bidding and the direct,
proximate and foreseeable result of the foregoing was to cause
successful legitimate bidders to pay more than they would have
otherwise paid for the Sun Auto automobile using the ACV online
platform; the Plaintiffs and Class members were damaged by the

excessive amounts paid for Sun Auto vehicles and such damages
Case 1:21-cv-00409-CCR Document 40 Filed 07/08/21 Page 6 of 6

constitute an injury to business or property within the meaning of 18
U.S.C. § 1961(5);

l) The RICO Defendants have joint and several liability for three (3) times
the damages sustained by the Plaintiffs and Class members herein;
discovery will be required to ascertain the specific transactions affected
by the RICO Defendants’ wrongful conduct and the damages caused by
such conduct.

m) Additional federal claims have been asserted under the Sherman Act
(15 U.S.C. § 1) and Clayton Act (15 U.S.C. 15);

n) State law claims have been asserted under the Donnelly Act (Section
340 of N.Y. General Business Law), Section 349 of the N.Y. General
Business Law and the common law (fraud by concealment and unjust

enrichment).

Dated: July 8, 2021
Amherst, New York

 

 

Edward P. Yankelunas, Esq.
Corey J. Hogan, Esq.

Steven M. Cohen, Esq.

Attorneys for Plaintiffs

2410 North Forest Road, Suite 301
Amherst, NY 14068

(716) 636-7600
